chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-133945-04 cc tege eoeg et2 uil the honorable russell d feingold united_states senator east wisconsin avenue milwaukee wi attention hope devougas dear senator feingold this letter responds to your inquiry of date on behalf of your constituent mr - ----------------------------- mr ------------- requested that the irs amend the qualified non- personal_use vehicles list in publication 15-b to include highway commissions and patrol superintendent vehicle used for highway purposes i hope the following general information on qualified non-personal use vehicles is helpful working condition fringes gross_income includes compensation_for services including fringe_benefits such as an employer_provided automobile sec_61 of the internal_revenue_code the code a fringe benefit provided for the performance of services is compensation_for these services sec_1_61-21 of the income_tax regulations the regulations however the law provides an exclusion_from_gross_income for working condition fringes sec_132 of the code a working_condition_fringe is any property or services an employer provides an employee that if the employee paid for the property or services we would allow the payment as a deduction under sec_162 or sec_167 of the code if an employer provides an employee with unrestricted use of a vehicle the employee receives a non-cash fringe benefit and the employee must include the value attributable to his or her personal_use of the vehicle in gross_income however the employee can exclude the value attributable to employee’s business use of the employer's vehicle from gross_income as a working_condition_fringe if he or she substantiates its business use sec_274 of the code and sec_1_274-5t of the regulations qualified non-personal use vehicles an employee can exclude the value of a qualified non-personal use vehicle from gross_income as a working_condition_fringe if the use of the vehicle conforms to the requirements of paragraphs k through of sec_1_274-5t of the regulations a qualified non-personal use vehicle is any vehicle that by reason of its nature is not likely to be used more than a minimal amount for personal purposes sec_274 of the code examples include but are not limited to a fire engine a cement mixer a school_bus or an ambulance an employee does not have to substantiate the business use of a qualified non-personal use vehicle to exclude its value from gross_income due to the low risk of personal_use request for an amendment to the regulations the list of qualified non-personal use vehicles in publication 15-b originates in sec_1_274-5t of the regulations if mr -------------- would like to recommend an amendment to the regulations notice_2004_26 copy enclosed provides instructions on recommending changes to the internal revenue service’s guidance priority list if mr ------------- would like a formal opinion on whether the vehicles the highway commissions and patrol superintendent drive are qualified non-personal use vehicles he can request a private_letter_ruling following the procedures in revproc_2004_1 2004_1_irb_1 copy enclosed without a request for a private_letter_ruling i can only provide general information again i hope this information is helpful if you have additional questions or need further assistance please call me or -----------------------------------------at ------------------------ ------------------------------------------------------------------------------------------------------------------ sincerely lynne camillo branch chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities enclosures
